Citation Nr: 0217716	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than March 27, 
2000, for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967, and from April 1969 to January 1977.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that, among other 
matters, established an effective date of March 27, 2000, 
for service connection for PTSD.


FINDING OF FACT

An unappealed RO decision in April 1983 denied service 
connection for a nervous disorder; the RO received the 
veteran's claim for service connection for PTSD on March 
27, 2000; no evidence was received between the April 1983 
final RO decision and the receipt of the claim in March 
2000 that can be construed as a formal or informal claim 
for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 
2000, for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  The 
Board concludes the discussions in the March 2001 and May 
2001 rating decisions, the May 2001 statement of the case 
and October 2001 supplemental statement of the case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification 
requirements.  He was properly advised of the controlling 
legal criteria and of the evidence necessary to 
substantiate the claim.  The types of evidence which might 
substantiate a claim for an earlier effective in a case 
such as this one are very limited.  He has been informed 
that he needed to demonstrate that he submitted his claim 
for service connection for PTSD prior to March 27, 2000.  
As such, the veteran was kept apprised of what he must 
show to prevail in his claim, and he was generally 
informed as to what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Because this is an earlier effective date claim, 
and is based on the date of claim, mere medical or other 
evidence received after the date of claim will be of no 
probative value in substantiating the claim.  Under the 
facts of this case, the veteran would need to demonstrate 
that he submitted a claim for service connection for PTSD 
prior to March 27, 2000, or that there was evidence of 
record that could be construed as a formal or informal 
claim for the benefit in question prior to that time.  The 
Board addresses the veteran's testimony and arguments in 
the analysis section below.

There is no indication in the record and no argument 
raised on appeal concerning any existing outstanding 
evidence that could change the critical fact in this case.   
The determinative fact in the veteran's earlier effective 
date claim is the date of claim for service connection for 
PTSD (March 27, 2000).  With this determinative fact in 
mind, no reasonable possibility exists that further 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).  Consequently, the Board finds that, 
under the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that 
the VCAA does not apply). 

For the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled regarding 
the veteran's claim for an effective date earlier than 
March 27, 2000, for service connection for PTSD.  Further, 
the RO considered all of the relevant evidence of record 
and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).
Background

An August 1965 service medical record shows that the 
veteran received a diagnosis of passive aggressive 
personality manifested by hostility, sarcasm, and 
agitation with poor judgment.  He was noted to be under 
stress due to marital trouble.  He received specialized 
treatment at a neuropsychiatric open ward for two days, 
and was improved upon discharge from treatment.  

Subsequently, the veteran had combat duty in Vietnam.  In 
November 1969, he sought treatment for anxiety, 
nervousness, and nightmares, in which he pictured himself 
before a firing squad.  The provisional diagnosis was 
combat exhaustion.  He was referred for further 
evaluation, upon which the diagnosis was revised to acute 
situational maladjustment.  The consulting physician 
recommended the veteran be transferred to another unit.  

Later service medical records of treatment are silent for 
psychiatric symptoms or diagnoses.  Psychiatric clinical 
evaluation at the veteran's January 1977 service discharge 
examination was normal.  

In February 1983, the veteran filed an application for 
service connection for disability of the back and 
disability of both legs.  In April 1983, the RO issued a 
rating decision denying service connection for cellulitis 
of both legs, a back condition, and "passive aggressive 
personality and acute situational maladjustment."

In May 1983, the RO sent the veteran a letter notifying 
him that he had been denied service connection for 
cellulitis of both legs, a back condition, and a "nervous 
condition."  He was also notified of his appellate rights.  
He did not submit a notice of disagreement with this 
decision within one year of the letter.

Subsequent to the May 1983 rating decision, the RO 
received a VA treatment record dated in February 1983 that 
included diagnoses of tension headaches and anxiety.  He 
was noted to be worried that he may have a brain tumor, in 
light of three other members of his close family who had 
died of brain tumors.  There was nothing in the treatment 
record to relate the tension headaches or the anxiety to 
service.

On March 27, 2000, the RO received from the veteran a 
claim for service connection for PTSD.  After developing 
claim and receiving evidence, the RO granted service 
connection for PTSD, rated as 50 percent disabling, 
effective March 27, 2000.  The veteran appealed the 
initial rating and the effective date.  Subsequent rating 
decisions increased the rating to 100 percent but 
continued the effective date for service connection as 
March 27, 2000.  

At his August 2001 Board hearing, the veteran contended an 
earlier effective date for PTSD was warranted.  He noted 
that he was diagnosed with combat fatigue while in service 
in 1969.  He and his wife testified as to his continuing 
psychiatric symptoms from 1969 through the present.

Also submitted after receipt of the veteran's March 2000 
claim for service connection for PTSD were several 
statements from family members, which essentially related 
to the veteran's long history of emotional problems.

The veteran has continued his appeal of the earlier 
effective date issue.  He contends that the effective date 
for service connection should be from the date of his 
discharge from service, since, in his view, his service 
medical records demonstrate that his psychiatric 
disability began during service as a result of his combat 
experiences.

Law and Regulations

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (2002).

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date 
of notification thereof; otherwise, the determination 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105;  38 C.F.R. §§ 3.104(a), 3.156.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

One exception is that if a claim for disability 
compensation was received within one year after separation 
from service, the effective date will be the day following 
separation from service or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(a)(i)(B)(2).

Analysis

The veteran essentially argues that because his service 
medical records demonstrate the onset of psychiatric 
disability, diagnosed as combat fatigue, during service, 
the effective date for service connection for PTSD should 
be January 12, 1977, the date after discharge from 
service.  While the Board is not unsympathetic to the 
veteran's assertion that his PTSD began during service, 
the facts of the present case are unfavorable to his claim 
for an earlier effective date for service connection for 
PTSD.  The first date upon which he filed a claim for 
service connection for psychiatric disability was March 
27, 2000.  See 38 C.F.R. § 3.400.  To the extent he may be 
of the view that the RO should have granted service 
connection for psychiatric disability upon his release 
from service based on the service records, the Board must 
find that there was no requirement for VA to do so in the 
applicable laws or regulations.  Indeed, given that the 
veteran did not file any claim for service-connected 
compensation benefits until February 1983, VA had no 
opportunity to review the veteran's service medical 
records and infer such a claim until that time.   

In February 1983, the veteran filed claims for service 
connection for leg and back disabilities.  The RO 
construed the veteran's application as including a claim 
for service connection for a psychiatric disability and 
denied the claim in April 1983.  The RO informed the 
veteran in May 1983 of its determination that service 
connection for a nervous condition was not warranted, and 
the veteran did not submit a notice of disagreement within 
one year of notification of the decision.  Thus, that 
decision became final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.302 (2002).  While the veteran did 
not submit a claim for service connection specifically for 
PTSD prior to March 2000, the question of whether the 
receipt of the claim at that time was an application to 
reopen or an original claim is not determinative to the 
issue at hand because the applicable rule in this case 
applies whether the claim for service connection is an 
original claim or a reopened claim.  See 38 C.F.R. § 
3.400.

The RO received the veteran's original claim for service 
connection for PTSD on March 27, 2000.  As noted above, an 
unappealed RO decision in April 1983 denied service 
connection for a nervous disorder and the only evidence 
received from the time the veteran was notified of that 
decision and the receipt of his claim in March 2000 was VA 
treatment records dated from January to March 1983, which 
included a February 1983 notation of tension headaches and 
anxiety related to post-service events.  There is no 
allegation that there are any relevant VA treatment 
records that have not been obtained that could be viewed 
as constructively of record prior to March 27, 2000.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  The statements 
from the veteran's family members, while relating to the 
veteran's long history of emotional problem, were received 
after the date in question.  Thus, there is nothing in the 
record that can be construed as an earlier formal or 
informal claim, whether an original claim for PTSD or an 
application to reopen a claim for service connection for a 
psychiatric disorder, prior to March 27, 2000.

The RO the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  One exception is 
that if a claim for disability compensation was received 
within one year after separation from service, the 
effective date will be the day following separation from 
service or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(a)(i)(B)(2).  In the present case, the 
veteran did not file a claim for service connection for a 
psychiatric disability within one year of service and his 
original claim for service connection for PTSD was March 
27, 2000, many years after service.  Therefore, March 27, 
2000, the date of receipt of claim, is the earliest 
possible effective date for an award of service connection 
for PTSD.  The RO granted the earliest possible effective 
date permitted by law. 

Accordingly, the Board finds that an effective date 
earlier than March 27, 2000, for service connection for 
PTSD, is not warranted.
 
Since the law and not the evidence is dispositive of the 
outcome of this case, the Board finds that, as a matter of 
law, there is no entitlement to an earlier effective date 
for service connection for PTSD, and the veteran's claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The claim for an effective date earlier than March 27, 
2000, for service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

